                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JAMES WILLSTROP, et al.,

                  Plaintiffs,                              8:17CV350

     vs.
                                                             ORDER
PRINCE MARKETING LLC, et al.,

                  Defendants.


     After conferring with counsel, (Filing No. 109, audio file),

     IT IS ORDERED:

     1)    As to the following written discovery served by Plaintiffs:

     a)    Interrogatories 3, 4, 5, 6, 7, 28, 30, and 34, (summarized as
           requesting “the names of individuals, employers, and positions held,
           with knowledge of or involvement in various aspects of each of the
           Prince entities”).

           Court’s ruling: Per interrogatory (and the specific job
           task/responsibility described in that interrogatory), Defendants shall
           provide the names of the individuals, their employer(s) (if the
           individual was employed by more than one employer for the task
           listed, all employers must be identified), those individuals’ last known
           address, and the position each individual held.

     b)    Interrogatory 19 (“State the Specific date that each Defendant
           ceased engaging in active new business for advertising, marketing,
           distributing, or selling Prince products”).

           Court’s ruling: The Parties resolved this request prior to the hearing.
c)   Interrogatory 22 (asking “Defendants to clarify how they are unaware
     that Prince Marketing LLC did not have any ‘fee paying clients’”).

     Court’s ruling: Defendants shall clarify their response to state “Prince
     Marketing LLC did not have any fee-paying clients, ever.”

d)   Interrogatory 25 (“requests that Defendants describe, in detail, the
     specific services or products it sold or otherwise provided to each of
     its clients, specifying the client and the dates of service from the time
     that it entered into written agreements with Plaintiffs to date”):

     Court’s ruling: Plaintiffs concede that Defendants’ Bates-numbered
     documents 231-493 (all products), with 504-534 (narrowed to
     Squash products) fully respond to Interrogatory 25.

e)   Interrogatory 26 (“requests that Defendants clarify their answer to
     the Interrogatory. Specifically, how does any defendant not know
     who owned the Prince logo/trademark? How is the information found
     in the public record but not within any Defendants’ records?”).

     Court’s ruling: Defendants have produced Defendants’ Bates-
     numbered documents 561-650 in response. The parties shall review
     the licensing agreement recently received by defense counsel. If a
     discovery dispute remains after that review and the parties cannot
     resolve that dispute without court intervention, the parties shall
     promptly contact my chambers for further assistance.

f)   Request for Production 1 (“Federal and State Income Tax Returns
     for each Defendant”).

     Court’s ruling: The Prince Defendants shall produce their federal
     income tax returns for the years 2014 to present. If the returns
     cannot be located, Defendants shall provide a statement under oath
     explaining the efforts expended to locate the returns, including who
     was contacted (including any accountants by name and address),


                                  2
            when those contacts were made, and the result of making those
            contacts.

            As to Defendant ABG, the parties shall review the licensing
            agreement recently received by defense counsel, and if a discovery
            dispute remains after that review and the parties cannot resolve that
            dispute without court intervention, the parties shall promptly contact
            my chambers for further assistance.

      g)    Request for Production 4 (“Year-end financial statements for each
            Defendant”).

            Court’s ruling: Defendants have disclosed Bates-numbered
            documents 544-560. The Prince Defendants shall produce their
            year-end financial statements (per defendant, if available) for the
            years 2014 to present. If such documents cannot be found or do not
            exist, Defendants shall provide a statement under oath stating as
            such.

            As to Defendant ABG, the parties shall review the licensing
            agreement recently received by defense counsel, and if a discovery
            dispute regarding production of financial statements remains after
            that review, and the parties cannot resolve that dispute without court
            intervention, the parties shall promptly contact my chambers for
            further assistance.

       2)     Absent an order extending the deadline upon the joint motion of
counsel, Defendants shall produce the discovery as required under paragraph (1)
of this order by November 19, 2018.

     3)   On or before November 30, 2018, the parties shall submit their
proposed motion to modify the case progression schedule.

      October 29, 2018.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge


                                       3
